Plaintiff in error was convicted in the county court of Pittsburg county at the October term, 1909, on a charge of selling intoxicating liquors, and on the 14th day of October judgment was entered against him assessing a fine of one hundred dollars and costs, and imprisonment in the county jail for two months, at which time he was given sixty days to prepare and serve case-made. Time was given within which to suggest amendments, and settling of the case-made, and plaintiff in error was given ten days after the settling of the case-made to file his appeal in the Criminal Court of Appeals. On the 6th day of January the court entered an order extending the time to the 20th day of January in which to make and serve the case-made, and again fixed the time for suggesting amendments and settling the same, and allowed ten days from the date of settling for perfecting the appeal in this court. The case-made was signed and settled on the 28th day of January, 1910. The appeal was filed in this court on the 9th day of February, 1910, more than ten days after the date the case-made was signed and filed, and more than sixty days from the date of the judgment. The Attorney General has filed a motion to dismiss the appeal on the ground that it is not perfected within the time allowed by the order of the court or the statute. The motion is well taken and is sustained. The appeal is accordingly dismissed, with directions to the trial court to enforce the judgment and sentence. *Page 711